Citation Nr: 9917346	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1968 to August 
1972.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of October 1995 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The Board REMANDED the case for 
additional development in November 1998.  A video hearing was 
scheduled, but the veteran did not appear for that hearing.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran was born on May [redacted] 1949, and is currently 50 
years old.

3.  The veteran has completed a high school education and one 
year of college level training, and he has occupational 
experience as a store clerk and as a truck washer.

4.  The veteran's disabilities are degenerative disc disease 
of the lumbosacral spine, rated as 20 percent disabling; a 
passive aggressive personality disorder with depression, 
rated as 10 percent disabling; a postoperative deviated nasal 
septum with saddle deformity, rated as noncompensably 
disabling; and a scar of the left wrist, rated as 
noncompensably disabling.

5.  The veteran does not have permanent loss of both hands, 
loss of both feet, loss of one hand and one foot, or loss of 
sight in both eyes, and is not permanently helpless or 
permanently bedridden.

6.  The veteran's permanent disabilities are not of 
sufficient severity to prevent him from following all forms 
of substantially gainful employment which are consistent with 
his age, educational background, and occupational experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.342, 4.15, 4.16, 4.17, 4.31, 
Diagnostic Codes 5295, 6502, 7805, 9424 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Court has held that an allegation that a disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
permanent and total disability rating for pension purposes is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented well-grounded claim, the VA has 
a duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's medical 
treatment records, and the veteran has been afforded 
disability evaluation examinations.  He has declined the 
opportunity to have a personal hearing.  The Board does not 
know of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The veteran contends that the RO should have granted his 
claim for a permanent and total disability rating for pension 
purposes.  He asserts that his disabilities have caused him 
to stop working.  He states that his back condition is very 
painful and that pain radiates into his lower extremities 
making it very difficult for him to walk or stand for long 
periods of time.  He states that he has muscle spasms at 
least 6 or 7 times per year which can last for 2 to 3 weeks.  
He asserts that his deviated septum causes interference with 
breathing space.  The veteran further contends that his 
psychiatric problems also contribute to his inability to 
obtain or maintain gainful employment.  

Under 38 U.S.C.A. §§ 1502, 1521 (West 1991), a pension may be 
paid to a veteran of a period of war who is permanently and 
totally disabled.  However, after considering all of the 
evidence of record, it is the judgment of the Board that the 
criteria for entitlement to a permanent and total disability 
rating for pension purposes are not met.

According to a claim form submitted by the veteran in June 
1995, he was born on May [redacted] 1949, and is currently 50 years 
old.  He has completed a high school education and a year of 
college level courses.  He has occupational experience as a 
store clerk.  VA disability evaluation examination reports 
also reflect job experience as a truck washer.  

The veteran's disabilities are degenerative disc disease of 
the lumbosacral spine, rated by the RO as 10 percent 
disabling; a passive aggressive personality disorder with 
depression, rated as 10 percent disabling; a postoperative 
deviated nasal septum with saddle deformity, rated as 
noncompensably disabling; and a scar of the left wrist, rated 
as noncompensably disabling.

In analyzing a claim for a permanent and total disability 
rating for pension purposes, the initial step is to review 
the rating that has been assigned to each disability.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities, which is based on the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic 
codes identify the various disabilities. 

The degenerative disc disease of the lumbosacral spine was 
rated by the RO as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998), which provides that a 
noncompensable rating is warranted where a lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine which 
is slight in degree.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The evidence pertaining to the current status of the 
veteran's back disability includes VA medical treatment 
records.  For example, a VA treatment record dated in March 
1995 shows that the veteran reported that he had been having 
muscle spasm in his lower back.  The pertinent assessment was 
low back pain.  The report of an x-ray of the lumbosacral 
spine taken at that time shows that there was narrowing of 
the L5-S1 disc space with degenerative disc disease.  There 
was also mild degenerative disc disease of L1 and L2, as well 
as minimal narrowing of the spaces.  A VA medical treatment 
record dated in May 1995 shows that the veteran again 
reported having chronic low back pain.  On examination, there 
was no spasm that day.  His movements were fluid.  Toe 
touching and deep knee bending were intact.  On testing 
reflexes, knee jerks were 1+ and ankle jerks were 2+ and 
symmetric.  Neurological examination was negative.  The 
pertinent assessment was chronic low back pain, probably 
secondary to muscle spasm secondary to radiculitis from 
degenerative lumbar disc disease.  

The report of an examination of the veteran's spine conducted 
by the VA in July 1995 shows that the veteran had no postural 
abnormalities and no fixed deformity.  The musculature of the 
back was described as being within normal limits.  The 
veteran had a full range of motion of his back, although he 
did complain that turning and rotating to the left caused 
some pain in the left side of his lower back.  The diagnosis 
was low back pain radiating into bilateral legs, worse on the 
left.  A VA radiology report dated in July 1995 shows that an 
x-ray of the lumbar spine was interpreted as showing 
degenerative disc disease at L5-S1 and L2-3.  There was 
slight scoliosis and also some bridging lateral osteophytes 
between L1-L2 on the left.  

The report of a general medical examination conducted by the 
VA in July 1995 also contains information pertinent to the 
veteran's back disorder.  The report shows that the veteran 
complained of having low back pain that radiated down from 
the low back through the hips and down through the posterior 
legs bilaterally, worse on the left.  He stated that he had 
numbness and sharp pains in the lower left side that radiated 
down into the lower leg posteriorly and into the lateral side 
of the left foot.  He said that this was a daily occurrence.  
He took Ibuprofen for that on occasion, but did not take it 
daily.  On examination, the veteran was described as being 
well built and well nourished.  His posture was normal and 
his gait was steady.  The pertinent diagnosis was low back 
pain radiating into the posterior legs bilaterally.  

Finally, the report of a medical examination conducted by the 
VA in July 1997 shows that the veteran gave a history of 
having chronic low back pain with pain radiating down into 
the back of his legs when bending or lifting.  He said that 
it was also irritated by coughing and sneezing.  On 
musculoskeletal examination, the veteran moved all 
extremities well with no restriction of range of motion.  The 
range of motion of the lumbosacral spine was forward flexion 
to 90 degrees, backward extension to 30 degrees, lateral 
flexion to 20 degrees to the right and to the left, and 
rotation of 30 degrees to both the right and to the left.  
There was very slight tenderness of the range of motion of 
the lumbosacral spine.  On neurological examination, motor 
status and coordination appeared to be within normal limits.  
There were absent deep tendon reflexes at the right and left 
patella, as well as at the right and left ankles.  Straight 
leg raises were mildly positive with a negative tripod sign 
bilaterally.  Otherwise, neurological examination was within 
normal limits.  The diagnosis was degenerative disc disease 
of the lumbosacral spine with chronic muscle spasm and some 
sciatic irritation.  

After considering all of the evidence of records, the Board 
finds that the criteria for a 20 percent rating for chronic 
lumbosacral strain are met.  In this regard, the Board notes 
that the evidence demonstrated that the disorder has 
repeatedly resulted in muscle spasms.  The Board further 
finds, however, that a rating higher than 20 percent is not 
warranted as the disorder has not resulted in severe 
manifestations listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.   The record also does 
not demonstrate the presence of severe limitation of motion.  
In fact, the motion of the spine was essentially normal 
during each of the examinations.  The evidence also does not 
demonstrate that the veteran has severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Although he was shown to have absent reflexes during 
the most recent examination, most other neurological tests 
were normal or only mildly positive.  Accordingly, the Board 
concludes that the criteria for a rating higher than 20 
percent for the veteran's lumbosacral strain are not met. 

The veteran's passive aggressive personality disorder with 
depression is rated as 10 percent disabling.  The Board notes 
that, during the pendency of this appeal, the regulations 
containing the rating criteria for psychiatric disorders were 
revised, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996).  Where the law and regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional authority to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board will consider the veteran's claim for 
an increased rating under both the old and the new rating 
criteria.  

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996), a noncompensable rating is warranted where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is warranted where 
there are emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A 30 percent disability rating is warranted where there is 
definite social and industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 09-93 (O.G.C. Prec. 9-
93 (Nov. 9, 1993)).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  

A 50 percent rating is warranted for considerable social and 
industrial impairment.  A 70 percent rating is warranted for 
severe social and industrial impairment.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  A 100 percent rating is also warranted 
where the claimant is demonstrably unable to obtain or retain 
employment.  

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9433 under redesignated 38 C.F.R. 
§ 4.130 provides that a 30 percent rating is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The evidence pertaining to the severity of the veteran's 
psychiatric disorder includes the report of a mental 
examination conducted by the VA in July 1995.  The report 
shows that the veteran stated that he had last worked one 
year earlier.  He had previously worked on and off since 1977 
for a trucking company as a truck washer.  He described his 
duties as being light in terms of physical exertion.  He said 
that he had no other gainful activity besides that 
employment.  He lived with his parents.  He said that he did 
not have a valid driver's license due to a conviction in 1986 
for driving under the influence.  He said that he last used 
alcohol a year and a half earlier, but that he occasionally 
used cannabis on a once per month basis.  He took Ibuprofen 
for back pain, but took no other medicines.  He was not 
receiving treatment for any mental disorder at the time of 
the examination in July 1995, and said that he last received 
treatment in 1989 for alcohol, valium and cannabis 
dependence.  The veteran reported a complaint of having 
difficulty with feeling extremely nervous.  He also said that 
he was quite irritable, and sometimes felt like he could hear 
wind in his ear.  He indicated that these difficulties 
occurred more than once or twice a week, but not daily.

The objective findings during the VA examination in July 1995 
included a notation that the veteran's general appearance was 
casual, but neat.  He was cooperative, and appeared to answer 
all questions asked of him.  He was oriented to time, place, 
and person.  His short-term memory appeared to be intact as 
he could recall three of three objects after five minutes.  
He was easily able to do simple calculations, and his 
intelligence certainly would be considered to be average, if 
not somewhat above.  There were no deficits in spelling or 
difficulties in relating to the examiner.  His mood 
throughout the evaluation was euthymic.  No unusual emotional 
reactions were noted.  Speech was clear, precise, and quite 
organized.  Thoughts were noted to be sequenced tightly and 
coherently.  There was no obvious perceptual disturbance.  
The veteran reported having completed high school and two 
additional years of college in general studies.  He said that 
his sleep was satisfactory for the most part, although he 
tended to reawaken at night.  Socially, he indicated that he 
shot pool with friends, enjoyed fishing a lot, attended 
movies, and played cards.  He had a girlfriend that he saw on 
a daily basis.  He also had a number of friends, but said 
that he did not see them very often.  He said that his past 
use of substances and alcohol had led to the severance of the 
majority of his previous relationships.  He said that his 
usual daily activities consisted of getting up at 8 or 9 in 
the morning, drinking coffee, and going to visit his 
girlfriend.  He usually watched television during the day, 
preferably movies.  He read the paper, and talked on the 
phone, and for the most part stayed in his home for the 
remainder of the day.  He attended AA meetings every week or 
two.  

The diagnoses were alcohol dependence, currently alleged to 
be in remission; cannabis abuse, continuous; and personality 
disorder, not otherwise specified, with prominent passive 
aggressive tendencies.  The examiner assigned a current 
Global Assessment of Functioning (GAF) score of 70, 
indicating that the veteran had some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships. See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994.

The examiner commented that the veteran appeared to have 
functional capabilities at the time of the examination.  The 
examiner reviewed the veteran's claims file and noted that he 
had a history of an acute psychosis secondary to drugs, and 
that he continued to have episodic use of alcohol and other 
sedatives, as well as anxiety secondary to that use.  The 
examiner questioned the veteran's history of sobriety.   

Other VA examination reports contain similar information.  
The report of a post-traumatic stress disorder examination 
conducted by the VA in January 1997 shows that the veteran 
stated that he continued to be unemployed.  The veteran 
reported complaints of being fearful of his future and being 
ashamed of his past.  He reportedly had a hard time 
enunciating or explaining symptoms beyond his fairly vague 
complaints.  Following examination and psychological testing, 
the diagnoses were alcohol dependence in short term remission 
at this time, psychoactive substance abuse disorder, and 
personality disorder not otherwise specified with anti-social 
borderline and histrionic traits.  The examiner assigned a 
GAF score of 50 indicating serious symptoms or serious 
impairment in social, occupational or school functioning.  
The examiner commented that it was his strong impression that 
the veteran suffered from significant psychiatric problems, 
but that most of these problems could be explained by an 
underlying personality disorder and a long-term problem with 
substance abuse.  The veteran was examined again by the same 
VA examiner in April 1997.  The report from that examination 
shows that the veteran stated that mentally he did not feel 
too bad, and that he was not having any major problems with 
anything or anybody.  He said that he had no heavy problems 
or stress feelings, although he later stated that he had some 
stress feelings from not having a job and trying to live off 
of his parents.  Following examination, the examiner 
concludes that the veteran's GAF score was 61, indicating 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful personal 
relationships.  

After reviewing all of the relevant evidence, the Board finds 
that the veteran's personality disorder with depression is 
not productive of more than mild impairment.  The Board notes 
that the majority of the examination reports have reflected 
GAF scores consistent with mild impairment.  The Board 
further finds that the disorder has not resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 10 percent for a personality disorder with 
depression are not met under either the old or the new rating 
criteria. 

The veteran's postoperative deviated nasal septum with saddle 
deformity is rated as noncompensably disabling.  Under 
Diagnostic Code 6502, a 10 percent rating is warranted if 
there is a 50 percent obstruction of the nasal passages on 
both sides, or where there is complete obstruction on one 
side.  The Board finds, however, that the evidence 
demonstrates that the veteran's postoperative nasal septum 
has not resulted in obstruction to this degree.  

The report of a general medical examination conducted by the 
VA in July 1995 shows that the veteran had a deviated nasal 
septum due to multiple fractures of his nose.  However, the 
report does not contain any complaints or findings indicating 
that the deviated nasal septum caused obstruction of 
breathing through the nose.  Similarly, the report of a 
medical examination conducted by the VA in July 1997 shows 
that examination revealed that the veteran's nose had no 
discharge, and his sinuses were clear.  Accordingly, the 
Board concludes that the criteria for a compensable 
disability rating for a postoperative deviated nasal septum 
with saddle deformity are not met.  

The veteran's scar of the left wrist is rated as 
noncompensably disabling.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7803, a 10 percent rating may be granted for 
a superficial scar that is poorly nourished with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
may be assigned if the scar is painful and tender on 
objective examination.  A compensable rating may be assigned 
under Diagnostic Code 7805 if there is limitation of function 
of the affected part.  Under 38 C.F.R. § 4.31 (1998), 
however, when the requirements for a compensable evaluation 
are not met, a zero percent rating shall be assigned.

The veteran's medical treatment records do not contain any 
references to his scar of the left wrist.  The report of a 
general medical examination conducted by the VA in July 1995 
shows that examination revealed that there was a 2-centimeter 
scar on the radial side of the left wrist.  The veteran 
stated that this was related to a stab wound that occurred 25 
years earlier.  There were also large multiple scars on the 
upper left arm which reportedly were from when the veteran 
fell though a window.  The Board notes that the report does 
not contain any mention of complaints of tenderness or pain.  
There is also no mention of any impairment due to the scars.  

Similarly, the report of a medical examination conducted by 
the VA in July 1997 (labeled as an Agent Orange examination) 
shows that the only scars noted on examination were two scars 
over the left anterior shoulder which were pinkish in color.  
The examination report also shows that the veteran moved all 
extremities well with no contractures and no restrictions of 
the range of motion.  

After considering the foregoing evidence, the Board finds no 
basis for assigning a compensable rating. There is no 
evidence that the scar tissue is poorly nourished with 
repeated ulceration so as to warrant a compensable rating 
under Diagnostic Code 7803.  Furthermore, the scarring has 
not been shown to be tender and painful on objective 
demonstration so as to warrant a compensable rating under 
Diagnostic Code 7804.  Finally, there is no objective 
evidence that the veteran's scars interfere with the 
functions of his body so as to warrant a compensable rating 
under Diagnostic Code 7805.  Accordingly, the Board concludes 
that the criteria for a compensable rating for scars of the 
left wrist are not met.

Once it has been determined that the veteran's disabilities 
are correctly rated, the next step in determining whether a 
permanent and total disability rating is warranted is to 
consider whether the veteran has one or more of certain 
disabilities which are considered to be of sufficient 
severity to render the average person totally disabled.  See 
38 U.S.C.A. § 1502(a)(1) (West 1991).  The disabilities which 
are automatically considered to be permanently and totally 
disabling are listed in 38 C.F.R. § 4.15 (1998) and include 
the permanent loss of sight in both eyes, or of both feet, or 
of one hand and one foot, or becoming permanently helpless or 
permanently bedridden.  In addition, as noted in 38 C.F.R. 
§ 4.15, other total disability ratings are scheduled in the 
rating codes for the various bodily systems in the VA 
Schedule for Rating Disabilities.  In this case, however, the 
veteran does not have any of the disabilities that are listed 
in 38 C.F.R. § 4.15, nor does he have a disability that is 
rated as totally disabling under the schedule for rating 
disabilities.  For these reasons, the Board concludes that 
the veteran is not permanently and totally disabled under the 
"average person" standard of 38 U.S.C.A. § 1502(a)(1) (West 
1991).  See Talley v. Derwinski, 2 Vet. App. 282, 286-7 
(1992).

Alternatively, entitlement to a pension may be considered 
under 38 C.F.R. § 4.17 (1998) which provides that all 
veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For pension 
purposes, however, the ratings for the permanent disabilities 
must meet certain minimum requirements which are set forth in 
38 C.F.R. § 4.16 (1998).  That regulation requires that if 
there is only one disability it must be rated as 60 percent 
disabling or more.  If there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more and sufficient additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran does not 
meet these requirements as he only has one disability ratable 
as 20 percent disabling, and another ratable as 10 percent 
disabling.  Therefore, a permanent and total disability 
rating may not be assigned under 38 C.F.R. §§ 4.16 and 4.17 
(1998).  

When a veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16, a permanent and total disability rating for 
pension purposes may still be assigned under 38 C.F.R. 
§ 3.321(b)(2) if a veteran is found to be unemployable by 
reason of disability or disabilities, age, occupational 
background, and other related factors.  After considering the 
evidence in relation to this standard, however, the Board 
finds that a permanent and total rating is still not 
warranted because the veteran's disabilities are not shown to 
preclude all occupations which are consistent with his age, 
education, and occupational background.  Significantly, no 
physician, occupational rehabilitation specialist, or other 
qualified health care professional has rendered an opinion 
that the veteran is permanently unable to work due to 
disability.  There is also no indication that any other 
agency, such as the Social Security Administration, has 
determined that the veteran is currently unemployable.  
Although the veteran previously received benefits from the 
Social Security Administration for a drug induced psychosis, 
he has reported that those benefits were terminated in 1989.  
For the foregoing reasons, the Board concludes that the 
criteria for a permanent and total disability rating for 
pension purposes are not met.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

